Citation Nr: 1335814	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to March 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, in support of his claim, he testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The claim requires further development before being decided on appeal, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide this claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 
38 C.F.R. § 3.159(c), (d) (2013).

The Veteran alleges that his service-connected bilateral hearing loss has worsened considerably since VA last examined him for compensation purposes in October 2010.  During the videoconference hearing he since has had in April 2012, he testified that his hearing loss affects his everyday activity, including makes it  very difficult to impossible to understand even conversational speech ("what said").  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); and 38 C.F.R. § 4.10 (2013).

Mere passage of time, in and of itself, does not necessarily militate in favor of a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not require VA to provide a new medical examination just as a matter of course).

Here, however, the Veteran has asserted under oath that his service-connected hearing loss disability has increased in severity since it was last examined.  Thus, a new VA audiologic examination must be scheduled to reassess this disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992) (where a Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA audiologic examination to reassess the severity of the Veteran's service-connected bilateral hearing loss.  To this end, the examiner must fully describe the functional effects caused by the Veteran's service-connected bilateral hearing loss, including any impact on his employability and daily activities.

It therefore is essential the examiner consider the history of this disability and discuss the underlying rationale for his/her findings and conclusions regarding its severity.

2.  Then readjudicate this increased-rating claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


